‘ MoAdam, J.
The defendant, under a contract with the city, is excavating a sewer in front of plaintiff’s property. The power exercised "is vested in the municipal authorities by express statute (Consolidation Act 1882, § 878.) The act of 1855, c. 6, respecting excavations, re-enacted in 1882 (Consolidation Act, § 474, amended in 1885, c. 456; Id. 1887, e. 566,) applies to-“adjoining owners” only, concerns private rights and obligations, not public-functions, and affords the plaintiff no remedy for the acts complained of..
Motion to continue injunction denied.